       Case 1:20-cv-09493-LTS-SDA Document 14 Filed 01/22/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           1/22/2021
Ricardo Gil-Cabrera,

                                   Plaintiff,
                                                             1:20-cv-09493 (LTS) (SDA)
                    -against-
                                                             ORDER
Department of Corrections et al.,

                                  Defendants.


STEWART D. AARON, United States Magistrate Judge:

        The Court is in receipt of the enclosed letter from Plaintiff, which was appears to have

been mailed on January 14, 2021 and was received by Chambers yesterday. As soon as

Defendants appear in this action (an Order of Service was issued on January 20, 2021), the

Court will address Plaintiff’s letter.

        The Court notes that on Monday, February 1, 2021 at 10:00 a.m., the Court is holding a

telephone conference in another case against the same defendants, Lee v. Department of

Corrections et al., 20-CV-08407 (GBD), in which the plaintiff (housed in the same dorm at the

Vernon C. Baine Center) sent a letter on the same day as Plaintiff raising similar issues. (See 20-

cv-08407 ECF No. 28.) During that conference, the Court may address some or all of the issues

raised by Plaintiff in this action. The Court will schedule a telephone conference in this action to

address any remaining issues once Defendants have appeared.
     Case 1:20-cv-09493-LTS-SDA Document 14 Filed 01/22/21 Page 2 of 5




     The Clerk of Court is directed to mail a copy of this Order to the pro se Plaintiff.

SO ORDERED.

DATED:        New York, New York
              January 22, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                               2
                                                                                  _�l::.C�,$1--�d\?-OJ-9.�
                                                                                             .   .   .
                                                                                                           ·�(/:.15)'
                              Case 1:20-cv-09493-LTS-SDA Document 14 Filed 01/22/21 Page 3 of 5
                                                                             ·'

                                                                                       . .




                                                                                                          ' .:+ •           ..
                                                                                                              \     ·.. .   '




        .     ·,• '.




,:;_'   ''




  '.




                                                     . .\   . .•

             . . . . .,..,'              . ..   ,;                 ..   ..         .
                                                                                        ..                                      .';:.   .�. ..
                                                                                                                                                 .
              ' ....
                                                                                                                                        :•',
                               .'   . -�
                                         ·

                                        ,;.                                                          i,   '   ..
Case 1:20-cv-09493-LTS-SDA Document 14 Filed 01/22/21 Page 4 of 5
Case 1:20-cv-09493-LTS-SDA Document 14 Filed 01/22/21 Page 5 of 5
